JAMES H. FAULKNER, Retired Justice.
Earl Foster Robinson appeals from the denial of his petition for postconviction relief in which he alleges that his trial counsel rendered ineffective assistance based upon his statement to Robinson during guilty plea negotiations that the maximum sentence Robinson could receive was life imprisonment without the possibility of parole.
The record reveals that Robinson was indicted for trafficking in cocaine, which under § 13A-12-231, Code of Alabama 1975, is a Class A felony, and for possession of marijuana in the first degree, which is a Class C felony under § 13A-12-213, Code of Alabama 1975.
The record further reveals that Robinson had three prior felony convictions and that under § 13A-5-9(c)(3), Code of Alabama 1975, conviction of a Class A felony with three prior felony convictions mandates a sentence of life imprisonment without the possibility of parole. Under § 13A-5-9(c)(1), Code of Alabama 1975, conviction of a Class C felony with three prior felony convictions requires a range of punishment from 15 years to 99 years or life imprisonment. Hence, Robinson’s trial counsel, who had also represented Robinson in all three prior felony convictions, rendered effective assistance in counseling his client of the possibility that he could be sentenced as an habitual offender to life imprisonment without the possibility of parole if convicted of the trafficking charge.
Because Robinson failed to show that his counsel’s representation fell below the objective standard of reasonableness articulated in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), the trial court properly denied his petition for postconviction relief.
The forgoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of the court.
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.